In his motion for rehearing appellant insists that we were in error in holding Wilson's testimony admissible to the effect that as Kovar came back through the domino hall witness saw the print of a pint bottle in his pocket, appellant's position being, as we understand it, that such evidence to corroborate Kovar would not be receivable unless Kovar had first testified that the whiskey he bought was in a pint bottle which he put in his pocket and had it there as he came back through the domino hall. Kovar, after testifying that he asked appellant if he had any whisky and receiving an affirmative reply, testified as follows:
"We crossed the street and went through the domino hall to the back and I got a pint of whisky from him there for which I paid one dollar and a half. Mr. Barnes got the whisky out of his pocket and handed it to me."
On re-direct examination he testified as follows:
"I saw Jerome Wilson on the day I bought the whisky there in the back of the domino hall from the defendant Clyde Barnes. As I came back into the domino hall after I bought the whisky Jerome Wilson was standing there by the stove. I do not think he was standing there as Barnes and I went through the domino hall. He was standing there as I came back through."
Wilson testified as follows:
"I first saw them (referring to Kovar and appellant) down in front of the cafe, talking; and they went through the domino hall and out the back, and within about two minutes they came back; by that time I was standing by the heater in the domino hall. * * * I could not see anything, only just the print — I seen the prints of a pint bottle in Frank Kovar's pocket as he came back by the heater."
After appellant had been arrested and placed in jail another witness testified that he went to appellant's car and "found a pint bottle with just a little bit of whisky in it."
We think the foregoing quotations from the testimony demonstrate that the evidence complained of by appellant was properly admitted. If appellant got the whisky "out of his pocket" it was *Page 226 
evidently in a container which could also have been placed in the pocket of witness Kovar. Wilson's testimony relating the movements of appellant and Kovar and what he saw as Kovar came back through the domino hall tended to support Kovar's evidence with reference to the purchase of the whisky, and was not so unrelated thereto as to render his evidence inadmissible.
The motion for rehearing is overruled.
Overruled.